                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW MEXICO


JOHN CORDOVA,

              Plaintiff,

v.                                                    No. 1:19-cv-00377-RB-KRS

LEA COUNTY DETENTION CENTER;
LEA COUNTY; RUBEN R. QUINTANA,
Warden, in his individual capacity; FNU
LNU, Chief of Security for Lea County
Detention Center, in his/her individual
capacity; JOHEL MALDONADO,
Lieutenant, in his individual capacity;
JOE PORTILLO, Officer, in his individual
capacity; ERIC BLAND, Officer, in his
individual capacity; DILLON PHIPPS,
Officer, in his individual capacity; JOHN/
JANE DOE, Chief of Security for Lea
County Detention Center in his/her
individual capacity,

              Defendants.


                   STIPULATED ORDER ALLOWING WITHDRAWAL
                        AND SUBSTITUTION OF COUNSEL


       THIS MATTER having come before the Court on the Unopposed Motion of

Defendant Eric Bland to allow counsel of record, Potts & Associates (Amy L. Glasser) to

withdraw as counsel and to substitute the law firm of Atwood, Malone, Turner & Sabin,

P.A. (Bryan Evans and Alyssa D. Rogers), and the Court having reviewed the Motion,

finds that it is well taken and will be granted.

       IT IS THEREFORE ORDERED that the law firm of Potts & Associates is hereby

allowed to withdraw as counsel for Defendant Eric Bland and that the law firm of Atwood,
Malone, Turner & Sabin, P.A. (Bryan Evans and Alyssa D. Rogers) is substituted as

counsel for Defendant Eric Bland.


                                     _____________________________________
                                     KEVIN R. SWEAZEA
                                     UNITED STATES MAGISTRATE JUDGE
